Exhibit 10.33

UK APPROVED STOCK OPTION

For [number of shares] Shares

To Purchase Common Stock of

THE COOPER COMPANIES, INC.

Issued Pursuant to Schedule A of The Cooper Companies, Inc.

2007 Long Term Incentive Plan (“the Plan”)

THIS CERTIFIES that on [date of grant] [Name] (the “Holder”) was granted an
option (the “Option”) to purchase at the price of $[100% of Fair Market Value
defined as the closing price of the Company’s stock on the date of grant] per
share (the “Option Price”) all or any part of [Number of shares] fully paid and
non-assessable shares (the “Shares”) of the common stock, par value $.10 per
share, of The Cooper Companies, Inc. (the “Company”), upon and subject to the
following terms and conditions:

Unless otherwise indicated herein to the contrary, capitalized terms used in
this Option Certificate shall have the same meanings as set forth in the Plan.

1. Expiration. The Option shall expire on [tenth anniversary of date of grant]
(the “Expiration Date”).

2. Non-Transferable. The Option may be exercised during the Holder’s lifetime
only by the Holder. This Option shall be non-transferable and non-assignable by
the Holder other than to his personal representatives.

3. Vesting. The Option vests in equal portions on the earlier of: (i) each of
the first four anniversaries of the date of grant, or (ii) the date when Average
Closing Price reaches specified target amounts as follows:

 

  (a) one-fourth shall vest on the earlier of [first anniversary of the date of
grant] or the date when the Average Closing Price of the Company’s stock
achieves $[fair market value which is 12% higher than option price];

 

  (b) one-fourth shall vest on the earlier of [second anniversary of the date of
grant] or the date when the Average Closing Price of the Company’s stock
achieves $[fair market value which is 20% higher than option price];

 

  (c) one-fourth shall vest on the earlier of [third anniversary of the date of
grant] or the date when the Average Closing Price of the Company’s stock
achieves $[fair market value which is 30% higher than option price];

 

  (d) one-fourth shall vest on the earlier of [fourth anniversary of the date of
grant] or the date when the Average Closing Price of the Company’s stock
achieves $[fair market value which is 40% higher than option price].

Additionally, the options shall only vest if the Holder is employed by or a
consultant of the Company when the specified target criteria have been met. The
Holder shall forfeit the unvested portion of the Option and such option shall
terminate and be cancelled at the time the Holder ceases to be an employee of or
consultant to the Company, any Subsidiary or any Affiliate, in accordance with
Section 8 of this Agreement.

 

1



--------------------------------------------------------------------------------

For purposes of this Section 3, Average Closing Price shall mean the average of
the closing prices of a share of common stock of the Company on the New York
Stock Exchange (composite quotations, rounded to the nearest whole cent) for the
days on which the common stock is so traded, during any 30 consecutive calendar
day period commencing on the date the stock target is first achieved.

4. Exercise. The Option shall be exercised by the delivery, not less than one
business day prior to the intended date of exercise, of a written notice of
exercise in the form attached as Exhibit A hereto duly signed by the Holder, to
the Company on any business day, at the Company’s principal office.

The Committee may condition the exercise of the Option or the issuance or
delivery of the Shares upon the listing, registration or qualification of the
Shares upon a securities exchange or under applicable securities laws. All
certificates for Shares delivered under the Option shall be subject to such
stock transfer order and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed and
any applicable Federal or state securities law. The Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

5. Payment. Payment for the Shares purchased pursuant to the exercise of the
Option shall be made in full at the time of the exercise of the Option at the
election of the Holder (i) by cash, check, wire transfer, or (ii) by such other
method of payment (including a broker initiated cash-less exercise) which has
received the prior written approval of HM Revenue and Customs. The Company shall
not make loans to any option holder for payment of the purchase price of stock
options.

6. Delivery of Shares and Remaining Option. Promptly after the Holder exercises
the Option and makes full payment of the Option Price with respect to the Shares
purchased pursuant to such exercise, the Company shall cause to be issued to the
Holder or such other person as he/she may elect, the Shares purchased pursuant
to the exercise of the Option. Unless the Holder requests in writing for a
certificate to be issued, the Shares issuable upon exercise of the Option shall
be held in book form or in a brokerage account designated by the Committee.

7. Income Tax. No later than the date as of which an amount first becomes
taxable income of the Holder with respect to the Option, the Holder shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any income tax and National Insurance contributions required by law
to be withheld with respect to such amount. The obligations of the Company under
the Option shall be conditional on such payment or arrangements and the Company
and its Subsidiaries or Affiliates shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Holder.

8. Termination of Employment. If the Holder ceases to be an employee of or
consultant to the Company or any Subsidiary or Affiliate, then the vested
portion of the Option may be exercised by the Holder (or the Holder’s
representative in the case of death) as described in this Section 8. Any portion
of the Option which is not exercised within the following time periods shall be
forfeited and shall terminate:

(a) If the Holder’s employment or consultancy is terminated involuntarily
without Cause, the Holder may exercise any unexercised vested portion of the
Option at any time prior to the earlier of the Option Expiration Date, or the
date that is three months after the Holder’s involuntary termination without
Cause;

(b) If the Holder’s employment or consultancy terminates due to Retirement or
Disability, the Holder may exercise any unexercised vested portion of the Option
at any time prior to the earlier of the

 

2



--------------------------------------------------------------------------------

Option Expiration Date or the date that is three years after the applicable
Holder’s Normal or Early Retirement or termination of employment due to
Disability, as the case may be. In the event that the Holder dies during the
period in which the unexercised portion of the Option remains exercisable under
this paragraph (b), the representatives of the estate or the heirs of the
deceased Holder, as the case may be, may exercise the unexercised portion of the
Option for a period of twelve months from the date of death or until the Option
Expiration Date, whichever period is shorter;

(c) If the Holder’s employment or consultancy terminates due to death, the
representative of the estate or the heirs of the deceased Holder, as the case
may be, may exercise the unexercised vested portion of the Option at anytime
prior to the earlier of the Option Expiration Date or within twelve months
following the Holder’s death;

(d) If the Holder’s employment or consultancy is terminated with Cause or is
voluntarily terminated by the Holder, then the unexercised portion of the Option
shall be forfeited and shall terminate immediately and no longer be exercisable.

9. Merger, Reorganization, Etc. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split or other such
change in corporate structure affecting the Stock, such substitution or
adjustment shall be made in the number of Shares and the Option Price, as may be
determined to be appropriate by the Committee, in its sole discretion; provided
that the number of Shares shall always be a whole number.

10. Miscellaneous. Nothing contained herein shall be construed to confer upon
the Holder any right to be continued as an employee of or consultant to the
Company or interfere with any right of the Company or its Subsidiaries or
Affiliates to retire, request the resignation of or discharge the Holder at any
time, with or without Cause.

The grant of an Option under the Plan is a one-time benefit and does not create
any contractual or other right to receive a grant of options or benefits in lieu
of options in the future. Future grants of options, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
grant, the number of stock options, vesting provisions, and the exercise price.

The Board, with the consent of the Holder, may amend at any time or from time to
time, the terms and conditions of the Option subject to prior consent of HM
Revenue & Customs for any change to a “key feature” within the meaning of
Schedule 4 of the Income Tax (Earnings and Pensions) Act 2003.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing, and may be delivered personally or by mail, postage
prepaid, addressed as follows: to the Company or an officer of the Company or
the Committee or any member thereof, at the Company’s offices at 6140 Stoneridge
Mall Road, Suite 590, Pleasanton, CA 94588, or at such other address as the
Company, or any other such person, by notice to the Holder, may designate in
writing from time to time; to the Holder at the address shown below the Holder’s
signature on this Option Certificate, or at such other address as the Holder, by
notice to the Company, may designate in writing from time to time. Notices shall
be effective upon receipt.

The Holder shall not be deemed to be the holder of, or to have any of the rights
of a stockholder with respect to, any Shares unless and until the Option shall
have been exercised pursuant to the terms hereof, and full payment has been made
with respect to such Shares. Thereupon, the Holder shall have full voting,
dividend and other ownership rights with respect to such Shares.

The Holder acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. The Company, and any
Subsidiary or any Affiliate, may hold certain personal information regarding
Holder, including Holder’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title,

 

3



--------------------------------------------------------------------------------

any shares of stock awarded, cancelled, purchased, vested, unvested or
outstanding in Holder’s favor, for the purpose of managing and administering the
Plan (“Data”). The Company, and any Subsidiary or any Affiliate, will transfer
Data to any third parties assisting the Company, Subsidiary or Affiliate in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere, such as the United
States. Holder authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Holder’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on Holder’s behalf to a
broker or other third party with whom Holder may elect to deposit any shares of
stock acquired pursuant to the Plan. Holder may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company and its Subsidiaries or Affiliates; however,
withdrawing the consent may affect Holder’s ability to participate in the Plan.

The Option and this Option Certificate are issued pursuant to, and are subject
to all of the terms and conditions of, the Plan, the terms, conditions and
definitions of which are hereby incorporated as though set forth at length, and
the receipt of a copy of which the Holder hereby acknowledges by signing below.
A determination by the Committee as to any questions which may arise with
respect to the interpretation of the provisions of the Option or of the Plan
shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

WITNESS the signatures of the Company’s duly authorized officers and the Holder.

 

Dated: November     , 20       THE COOPER COMPANIES, INC.   By:  

 

    Carol R. Kaufman     Sr. Vice President of Legal Affairs,     Secretary and
Chief Administrative Officer

 

ATTEST: By:  

 

  Daniel G. McBride   Vice President and General Counsel ACCEPTED: By:  

 

  [name]   [Address 1]   [Address 2]

 

5



--------------------------------------------------------------------------------

EXHIBIT A

THE COOPER COMPANIES, INC.

UK APPROVED OPTION CERTIFICATE

NOTICE OF ELECTION TO EXERCISE OPTION

[To be delivered not less than one business day prior to the intended time of
exercise]

 

To:   The Cooper Companies, Inc.   6140 Stoneridge Mall Road, Suite 590  
Pleasanton, CA 94588 From:   [Name]

I hereby elect to exercise an option to purchase at the price of $[option price]
per share,                      shares of the Company’s common stock pursuant to
the terms of an Option granted [date of grant], covering [number of shares]
shares which was granted to me under Schedule A of the Cooper Companies, Inc.
2007 Long Term Incentive Plan.

 

Dated:                         Signature:    

 

1